Citation Nr: 1443482	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  01-03 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for degenerative disc disease and degenerative joint disease, lumbar spine, with a history of disc herniation, status post L5-S1 discectomy, claimed as secondary to service-connected disabilities of the knees and hips.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and one additional witness



ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified before a Veterans Law Judge in October 2004 and a copy of that transcript is of record.  

The Board remanded the claim for further development in March 2005, May 2009, August 2010, and August 2013.  

The Veteran testified before another Veterans Law Judge in May 2014 and waived her right to appear at an additional hearing before a third Veterans Law Judge.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011); see also 38 U.S.C.A. § 7102(a) (West 2002 & Supp. 2013); 38 C.F.R. § 19.3 (2013).  A copy of that transcript is also of record.  

A review of the Veteran's Virtual VA file reveals VA treatment records dated April 2005 to November 2012 and the May 2014 hearing transcript.  


FINDING OF FACT

The evidence of record is at least in equipoise on whether the Veteran's current diagnosed low back disability was aggravated by her service-connected bilateral knee disability. 
CONCLUSION OF LAW

The criteria for entitlement to service connection for degenerative disc disease and degenerative joint disease, lumbar spine, with a history of disc herniation, status post L5-S1 discectomy as secondary (aggravation) to service connected bilateral knee disability are met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R.       § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the Board's favorable decision to grant service connection for a low back disability, no discussion of the VA's duties to notify and assist is necessary.

Analysis

The Veteran contends that her low back disability is related to her service-connected bilateral knee disability.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Further, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement Allen v. Brown, 7 Vet. App. 439 (1995).  The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.  Although the overall intention of the amendment to 38 C.F.R. § 3.310 was to implement the Allen decision, the amended 38 C.F.R. § 3.310(b) clearly institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  The Court in Allen was not concerned with, and did not address, such an evidentiary requirement.  The Veteran's claim was filed in March 2001 so the old regulation is for application.

In order to prevail on the theory of secondary service connection, there must be evidence of a current disability; evidence of a service-connected disability; and nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran is currently diagnosed with degenerative arthritis changes of L5-S1, and left L5-S1 herniated nucleus pulposus, as evidenced by July 2001 and November 2001 VA treatment records.  The Veteran was also service connected for chondromalacia of the right knee and left knee in March 1979.  As such, the claim turns on whether the Veteran's current low back disability is related to her service-connected bilateral knee disability. 

The Veteran was afforded a VA examination in July 2002.  After a review of the claims file, the examiner concluded that the Veteran's low back condition was not related to her knee condition as she had a herniated disc.  The examiner explained that herniated discs are usually a result of abnormal lifting, strenuous exercise, or trauma.  The examiner further explained that the Veteran's abnormal gait most likely would not have attributed to this.  The examiner, however, also noted that the abnormal gait would have contributed to the degenerative changes of the spine but not to a herniated nucleus pulposus.  

In a November 2002 private letter, Dr. D.H. reported that the Veteran had been under his care for back and knee problems.  Dr. D.H. noted that the Veteran "mentioned . . .  that she sustained an injury 24 years ago while in the military."  Dr. D.H. opined that he "truly believe[d] that her knee problems [were] related to her back condition, due from the trauma to her knees that she sustained while in the military."   

The Veteran was afforded a VA physicians consultation in November 2005.  After a review of the claims file, the examiner concluded that due to the extended delay between the Veteran's service-connected injury in 1978 and the onset of her "L5-S1 disc" in 2001, it was highly unlikely that her back symptoms and disc condition were related to her service-connected bilateral chondromalcia patella.  In September 2008, the same examiner noted that his opinion would not have changed from the November 2005 report to the present time without a significant change in the Veteran's history, and after reviewing the record he found that it did not appear that such had occurred.  The examiner concluded that it was unlikely that the Veteran's back condition was etiologically caused by her service-connected chondromalcia patella, nor was it significantly aggravated beyond a reasonable progression by her service-connected conditions.  

A May 2009 VA Physical Medicine Rehab Note shows that Dr. J.W. noted that the Veteran had injuries to both knees in the service in 1978 and had chronic knee problems.  Dr. J.W. opined that the Veteran's knee pain problems affected her gait and likely led to the aggravation of her back problems.  VA treatment records show that Dr. J.W. has been a treating physician in connection with the Veteran's back, knee, and hip problems since April 2001, and therefore had knowledge of the relevant facts of the Veteran's medical history including the nature of the Veteran's low back disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008) (finding that the mere fact that an examiner did not review the claims file does not render a medical examination inadequate, particularly where the content of the examination shows that the examiner was familiar with the Veteran's history).

The Veteran was afforded another VA examination in December 2011.  The examiner concluded that it was less likely as not that the Veteran's lumbar degenerative disc disease was secondary to her service-connected knee condition.  The examiner explained that the Veteran had low back surgery in 2001 for a herniated disc and degenerative disc disease is an age-related condition.  

The above evidence shows that there is conflicting medical opinion evidence of record as to whether the Veteran's low back disorder is secondary to her service connected bilateral knee disability.  The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, the Board may favor one medical opinion over the other. See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)). The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

The Board finds that the unfavorable July 2002 (in part), November 2005/ September 2008, and December 2011 opinions are competent and credible as they are supported by a rationale based on sound medical principles.  The Board also finds that the favorable July 2002 (in part) and May 2009 opinions are competent and credible as they are supported by a rationale based on sound medical principles.  Thus, the negative and positive opinions regarding the effects of the Veteran's abnormal gait and likelihood of causing additional disability puts the evidence in relative equipoise as to whether the Veteran's low back disability was aggravated by her service-connected bilateral knee disability.  The Board notes that where the evidence supports the claim or is in relative equipoise, the appellant prevails.  Reasonable doubt is resolved in favor of the Veteran, and the Board finds that service connection for a low back disability on a secondary basis (aggravation) is warranted.  38 U.S.C.A. 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(CONTINUED ON NEXT PAGE)









ORDER

Service connection for degenerative disc disease and degenerative joint disease, lumbar spine, with a history of disc herniation, status post L5-S1 discectomy as secondary to service-connected bilateral knee disability is granted.  



__________________________                               __________________________
   BARBARA B. COPELAND                                             NICOLE KLASSEN
         Veterans Law Judge,                                              Acting Veterans Law Judge,
    Board of Veterans' Appeals                                        Board of Veterans' Appeals



______________________________
	TANYA SMITH
Veterans Law Judge, 
  Board of Veterans' Appeals



Department of Veterans Affairs


